Citation Nr: 1139236	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-08 118	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, other than PTSD, claimed as major depressive disorder, generalized anxiety disorder and adjustment reaction with mixed emotion.

3.  Entitlement to a compensable rating, under the provisions of 38 C.F.R. § 3.324, for the period from September 29, 1992 to May 20, 1994.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1978 to September 1982, and in the U.S. Army from November 1986 to September 1992.  He also served in the U.S. Army Reserves from December 1982 to December 1984, to include various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose from February 1994, October 2005, and May 2007 rating decisions.

In February 1994, the RO, inter alia, denied entitlement to a compensable rating under the provisions of 38 C.F.R. § 3.324 based on multiple, noncompensable service-connected disabilities.  In May 1994, the Veteran filed a notice of disagreement (NOD).  In November 2003, the RO in Huntington, West Virginia, inter alia, granted a compensable rating for one of the Veteran's service-connected disabilities (tinnitus), effective May 20, 1994.  In December 2003, in compliance with a January 2001 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court), the Huntington RO issued a statement of the case (SOC) pertaining to the Veteran's entitlement to a compensable rating under the provisions of 38 C.F.R. § 3.324 based on multiple, noncompensable service-connected disabilities (prior to May 20, 1994, the effective date of the compensable rating for tinnitus).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In October 2005, the Buffalo RO denied the Veteran's claim for service connection for PTSD.  In November 2005, the Veteran filed a NOD.  A SOC was issued in February 2006, and the Veteran filed a substantive appeal (via a VA Form 9) later that month.  In June 2006, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In May 2007, the RO denied the Veteran's claim for service connection for a psychiatric disability claimed as major depressive disorder, generalized anxiety disorder, and adjustment reaction with mixed emotion.  Later that month, the Veteran filed a NOD.  A SOC was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9) later that month.

In June 2007, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. § 20.1304 (2010).

In October 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing further action, the AMC continued to deny the claims (as reflected in a September 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In February 2011, additional evidence was received at the Board, without a waiver of initial RO consideration of the evidence.   See 38 C.F.R. § 20.1304 (2010).

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that, in its October 2008 remand, the Board referred to the RO for clarification the matter of whether, by a VA Form 21-4138 dated in September 2007, the Veteran was claiming entitlement to a nonservice-connected pension, or entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) in the event that service connection for a psychiatric disability was granted.  Inasmuch as the record does not reflect that such clarification has been obtained, the matter is again referred to the RO.


REMAND

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the October 2008 remand was not fully completed with respect to the claims on appeal; hence, further remand of these matters is warranted.

In the October 2008 remand, the Board instructed the RO to request from the Office of Personnel Management (OPM) copies of all medical records underlying any decision awarding disability benefits to the Veteran, and any other determination(s).

A review of the claims file reveals that the AMC made several attempts to obtain records from OPM, as requested in the Board's remand.  However, inasmuch as no response to those requests was ever received, the Board cannot conclude on the current record that the evidence sought does not exist, or that further efforts to obtain the evidence would be futile.  See 38 C.F.R. § 3.159(c)(2) (providing that VA will make as many requests as are necessary to obtained relevant records from a Federal department or agency, and that VA may end its efforts to obtain such records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  Moreover, the AMC did not notify the Veteran of its inability to obtain the records, as required by regulation.  See 38 C.F.R. § 3.159(e).  Thus, additional development is necessary.

In the October 2008 remand, the Board also instructed the RO to send a letter to the Veteran and his representative clearly advising the Veteran that evidence from sources other than his service records, such as evidence of behavior changes, could constitute credible supporting evidence of his claimed in-service stressor(s); to contact the Naval Historical Center, inter alia, to verify whether the Veteran was evacuated on a military flight in late June 1991 out of the Subic Bay Naval Station in the Philippines to Okinawa, from which he later returned to Korea; and to accomplish any indicated follow-up actions.

A review of the claims file reveals that, although the AMC sent notice letters to the Veteran and his representative following the Board's remand, the AMC's letters did not clearly advise the Veteran that evidence from sources other than his service records, such as evidence of behavior changes, could constitute credible supporting evidence of his claimed in-service stressor(s).  The AMC declined to contact the Naval Historical Center, because the Veteran was in the Army at the time of the alleged evacuation in June 1991 (apparently overlooking the fact that the Veteran was allegedly evacuated from a Naval Station), and apparently took no action to follow up on a suggestion contained in a December 2009 communication from the Department of the Army, to the effect that relevant evidence might be in the possession of the National Archives and Records Administration (NARA).  Hence, additional development in that regard is also required.

Finally, in the October 2008 remand, the Board instructed the RO to arrange for the Veteran to undergo a VA examination by a psychiatrist at a VA medical facility.  Among other things, the psychiatrist was to provide an opinion as to whether the evidence from service, to include service personnel records reflecting behavior and disciplinary problems, supported a finding that alleged in-service harassment described by the Veteran actually occurred.

A review of the record reflects that the Veteran was afforded a VA examination in August 2010.  However, the examination was conducted by a psychologist, rather than a psychiatrist.  In addition, no opinion was offered with respect to whether the evidence from service supported a finding that alleged in-service harassment described by the Veteran actually occurred.

Accordingly, the RO should arrange for the Veteran to undergo another examination, by a psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of the claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file any copy(ies) of notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should obtain and associate with the claims file all pertinent medical records.

Records of the Veteran's treatment at the VA Medical Center (VAMC) in Canandaigua, New York were last obtained on December 9, 2008; the record suggests that more recent records from that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since December 9, 2008.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also obtain other Federal records.  The evidence now reflects that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, and it appears that the reports of record are incomplete, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

As the Board previously noted in its October 2008 remand, the claim for a 10 percent rating under 38 C.F.R. § 3.324 for the period from September 29, 1992 to May 20, 1994, is inextricably intertwined with the Veteran's claims for service connection, inasmuch as an award of a compensable rating for PTSD or other psychiatric disability (if service connection is granted on appeal) could render the claim under 38 C.F.R. § 3.324 partially moot, as the Veteran's original claim for PTSD was received on October 3, 1993.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Whether or not the Veteran is awarded service connection for PTSD, the RO will be required to make a determination with respect to the Veteran's entitlement to a 10 percent rating under 38 C.F.R. § 3.324 for the period from September 29, 1992 to May 20, 1994.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Canandaigua VAMC all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran, to include any relevant records dated since December 9, 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should again request from OPM a copy of its determination(s) on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its consideration of the Veteran's application for benefits.  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  If the records do not exist, a negative response to that effect must be obtained, and the Veteran must be notified of the RO's inability to procure the records, pursuant to 38 C.F.R. § 3.159(e).  All records and/or responses received should be associated with the claims file.

3.  The RO should request from SSA a copy of its determination(s) on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its consideration of the Veteran's application for benefits.  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should clearly advise the Veteran that evidence from sources other than his service records, such as evidence of behavior changes, may constitute credible supporting evidence of his claimed stressor(s), and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence, pursuant to 38 C.F.R. § 3.304(f)(5).

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

5.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  The RO should make further efforts to independently obtain information/evidence needed to help corroborate the occurrence of the Veteran's claimed in-service stressor(s).  The RO's efforts should include, but need not be limited to, contacting the Department of the Navy, the Naval Historical Center, and NARA to verify whether the Veteran was evacuated on a military flight in late June 1991 out of the Subic Bay Naval Station in the Philippines to Okinawa, from which he later returned to Korea.

In requesting this information, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Any follow-up actions indicated should be accomplished, and all records and/or responses received should be associated with the claims file.

7.  After all records and/or responses received have been associated with the claims file, and the RO's efforts to corroborate the Veteran's in-service stressors have been completed, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist, at an appropriate VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance related to the assault(s) alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  Specifically, the examiner should express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service assault(s) occurred.

If the examiner determines that it is at least as likely as not that one or more of the claimed in-service assault(s) occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of such assault(s).  In addition, if it has been determined that the Veteran was actually in the Philippines at the time of the eruption(s) of Mt. Pinatubo, the examiner should also make a determination as to whether the Veteran currently has PTSD as a result of traumatic experiences arising out of that event.

The examiner is instructed that only a specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor(s).

The examiner should also clearly identify all current psychiatric disability/ies other than PTSD.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  If the examiner determines that the claimed in-service assault(s) occurred, then he or she should clearly indicate whether any psychiatric disability was caused or aggravated by that stressor.  In addition, if it has been determined that the Veteran was actually in the Philippines at the time of the eruption(s) of Mt. Pinatubo, the examiner should also make a determination as to whether any psychiatric disability was caused or aggravated by that stressor.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

8.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

9.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters on appeal in light of all pertinent evidence and legal authority.

11.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

